DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Laroia et al. (US 20060089154 A, hereinafter “Laroia”) 
Venkatraman et al. (US 20160255604 A1, hereinafter “Venkatraman”)
Chang et al. (US 6889053 B1, hereinafter “Chang”)
Farzaneh (US 6266528 B1, hereinafter “Farzaneh”)
Lee et al. (US 7200127 B1, hereinafter “Lee”)
Kim et al. (EP 2709290 A2, hereinafter “Kim”)

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Laroia teaches a client device for a wireless network (Laroia abstract, [0002]-[0003], fig. 2, 4, 7, 10 and 11, where Laroia teaches a receiver device for receiving wireless communication signal) configured to:
receive a signal that contains a reference symbol modulated onto a plurality of subcarriers (Laroia abstract [0018], [0020], [0022],[0029], where Laroia teaches receiving pilot symbol modulated on a plurality of carrier frequencies), 
determine a plurality of weights based on the reference symbol and line-of-sight channel frequency responses for the subcarriers (Laroia abstract [0018], [0020], [0024].  [0029], figs 2, 4, 10 and 11, where Laroia teaches determining a plurality of channel gains and gain ratio by measuring the received signals), 
wherein each of the plurality of weights is associated with one of the plurality of subcarriers (Laroia abstract [0018], [0020], [0029], where Laroia teaches each of the plurality of gains is associated with one of the channels/subcarriers), and
determine a gain associated with the received signal using the plurality of weights (Laroia abstract [0018], [0020], [0029], where Laroia teaches determining the gains ration associated with the received signal gains).
transmit information indicative of the determined gain to a network node of the wireless network (Laroia [0020]-[0022], [0024]-[0026], [0033], [0042]-[0043]). [0051]; where the combination teaches transmit feedback information regarding transmit power and power level to the base station and the base station can calculate the location of the wireless terminal based on the power level information fedback).
Use the determined gain in the client device to determine a location of the client device, wherein the determined gain is a weighted combination of received subcarriers, and the client device calculates weights used to produce the weighted combination from estimated, subcarrier specific frequency responses of a channel through which the signal is received (Laroia [0018], [0020]-[0022], [0024]-[0026], [0033], [0042]-[0043], where Laroia teaches the wireless terminal and/or the network can determine its location based on the transmit and received power level or gain determined).
Laroia fails to explicitly teach determining the weights based on line-of-sight channel frequency response and that the communication is perform using beamforming.
However, Laroia teaches signaling in the strongest detectable carrier frequency from each cell base station is identified by WT 128, its received power level measured and compared to the known transmit power level, and a distance estimate to the BS is determined (Laroia [0024]-[0025], [0042]-[0043]). The signal having the line-of-sight is usually stronger than the other signal since the distance is shorter and it is not affected with much interference. furthermore, Venkatraman teaches a distribution and utilization of antenna information for location determination operations in a beamforming communication system wherein antenna gain pattern for determining signal strength behavior as a function of angular position at a particular range(s) from the wireless node(s)) may be used to weight the interpolated values of the signal characteristics at locations between locations where actual signal measurements were performed and the center axis or point of a beam radiating from antennas of the wireless nodes may be determined from the antenna orientation(s) estimated, and interpolated values may be more heavily weighed closer to the center of the radiation beam, and weighed less heavily as the angular positions (relative to the radiation beam) for the locations for which interpolation operations are performed move away from the center of the beam (e.g., measurements close to the center of a beam can be more greatly trusted than measurements that are farther away from the center of the beam) (Venkatraman [0140]-[0145], figs. 4, 10-12).
Therefore, taking the teachings of Laroia and Venkatraman as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate the weight based on the line-of-sight signal received to determine the correct strength of the received signal and allow the calculation of the location or distance of the transmitter station since the strongest signal is more reliable therefore makes the calculation more reliable (Laroia [0024]-[0025], [0042]-[0043]). [0051]). 
Laroia in view of Venkatraman fails to explicitly teach wherein the determined gain is a weighted combination of received subcarriers, and the client device calculates weights used to produce the weighted combination from estimated, subcarrier specific frequency responses of a channel through which the signal is received.
 However, Kim in the same line of endeavor teaches a combining unit for combining signals from a plurality of branches, wherein the unit corrects the weighting coefficient of each branch so as to weaken an influence of a transmission path response estimated for a sub-carrier signal of the branch in branches with smaller reception signal intensities (Kim [0011]-[0013], [0038], [0057], [0065]).
Therefore, taking the teachings of Laroia, Venkatraman and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine the gain as a weighted combination of received subcarrier signals where the weights are based on signal receive in each branch (subcarrier specific frequency response), in order to limit the influence of the signals receive on the on less reliable or weaker sub-carriers thereby improve signal the receiver.
The combination fails to teach wherein determine a reliability value indicative of a reliability of the determined gain, transmit information indicative of the determined gain and the reliability value to a network node of the wireless network, wherein the reliability value indicates how reliably the client device was able to determine a respective gain of the signal strength at which the client was able receive the respective signal, and wherein the network node uses the reliability value to determine a location of the client device. It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the inventio as claimed based on the cited prior arts above. Therefore, claims 1, 4-6, 8-13 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 14, 2022